Case 1:16-cv-00093-MW-GRJ Document 158 Filed 10/29/18 Page 1 of 2

RETURN OF SERVICE

UNITED STATES DISTRICT COURT
District of Florida

Case Number: 1:16-CV-00093-MW-GRJ

Plaintiff:
SABAL TRAIL TRANSMISSION, LLC,

vs.

Defendant:

+/-18.27 ACRES OF LAND IN LEVY COUNTY FLORIDA, LEE A. THOMAS AS
SUCCESSOR SOLE TRUSTEE OF THE TRUST AGREEMENT FOR LEE A.
THOMAS DATED OCTOBER 1, 2003, LEE A. THOMAS, AS SUCCESSOR SOLE
TRUSTEE OF THE TRUST AGREEMENT FOR BEVERLY J. THOMAS DATED
OCTOBER 1, 2003, RYAN BRADY THOMAS A/K/A RYAN B. THOMAS,
DRUMMOND COMMUNITY BANK, UNKNOWN OWNERS, IF ANY, AND PNC
BANK, NATIONAL ASSOCIATION,

For:

Bruce Harris

Harris Harris Bauerle Ziegler Lopez
1201 E. Robinson Street

Orlando, FL 32801

Received by Magic Process LLC on the 13th day of December, 2017 at 12:21 pm to be served on PNC BANK,
NATIONAL ASSOCIATION, 12405 CITRUS TOWER BLVD, CLERMONT, FL 34711.

|, Carol Gray, do hereby affirm that on the 14th day of December, 2017 at 9:14 am, |:

Served the within named CORPORATION by delivering a true copy of the PLAINTIFF'S NOTICE OF ADDING
DEFENDANT, PNC BANK, SECOND NOTICE OF CONDEMNATION with the date and hour of service endorsed
thereon by me, to: DIONNE HANNAH as TELLER SUPERVISOR for PNC BANK, NATIONAL ASSOCIATION, at the
address of: 210 CITRUS TOWER BOULEVARD, CLERMONT, FL 34711, and informed said person of the contents
therein, in compliance with Florida Statutes.

Additional Information pertaining to this Service:
Service attempted at the address given of 12405 Citrus Tower Blvd., Clermont, FL 34711. There is no PNC Bank at this
location. It is an empty lot.

Located and served at 210 Citrus Tower Boulevard, Clermont, FL 34711.
Case 1:16-cv-00093-MW-GRJ Document 158 Filed 10/29/18 Page 2 of 2

RETURN OF SERVICE For 1:16-CV-00093-MW-GRJ

 

Under penalty of perjury | declare that | have read the foregoing and that the facts stated in it are true, that! ama
Certified Process Server in the circuit in which service was effected in accordance with Florida Statutes and | have no
interest in the above action.

Casa) hag

Carol Gray
CPS 08-3-21

Magic Process LLC
924 North Magnolia Ave
Ste 220

Orlando, FL 32803
(407) 541-0697

Our Job Serial Number: MGP-2017003944

Copyright © 1992-2017 Database Services, Inc. - Process Server's Toolbox V7.1i
